Citation Nr: 0304688	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-15 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as a result of exposure to asbestos.  




REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for a 
pulmonary disorder, including as result of exposure to 
asbestos.  

When this case was previously before the Board in May 2001, 
it was remanded to the RO for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  It is not shown that a pulmonary disorder was present in 
service or until many years thereafter, and it is not shown 
that any current pulmonary disorder, including as due to 
asbestos exposure, is related to service or to an incident of 
service origin.  


CONCLUSION OF LAW

A pulmonary disorder, including as due to exposure to 
asbestos, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.
§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In June 2000, the RO provided the veteran and his 
representative a statement of the case.  Following the 
development requested in the Board's May 2001 remand, the RO 
issued a supplemental statement of the case in November 2002.  
These documents set forth the legal criteria governing the 
claim before the Board in this case, listed the evidence 
considered by the RO, and offered an analysis of the facts as 
applied to the legal criteria set forth therein, thereby 
informing the veteran of the information and evidence 
necessary to substantiate his claim.  The supplemental 
statement of the case also provided the regulations 
implementing the VCAA.  

In correspondence dated in August 2001, moreover, the RO 
informed the veteran of the provisions of the VCAA.  This 
correspondence essentially informed the veteran which 
evidence, if any, he should obtain and which evidence, if 
any, VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
record as a whole shows that VA has informed the veteran of 
the type of information and evidence necessary to 
substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
specific private evidence identified by the veteran and has 
also obtained the VA examination reports pertinent to this 
appeal and has associated them with the record.  Efforts to 
obtain medical records from El Paso Corporation, the owner of 
the natural gas company that employed the veteran for many 
years, were unsuccessful.  El Paso Corporation informed VA, 
as well as the veteran, that his medical records were not 
available.  Neither the veteran nor his representative has 
identified additional sources that could furnish evidence 
relevant to the issue before the Board.  

Efforts to obtain the veteran's service medical records were 
similarly unavailing.  The National Personnel Records Center 
reported in April 2002 that the veteran's service medical 
records were "fire related" and that there were no service 
medical records or Surgeon General Office records to supply.  
Where, as here, the service medical records are lost through 
no fault of the claimant's, the Board's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  See also Marciniak 
v. Brown, 10 Vet. App. 198, 201 (1997) (Board complied with 
requirements set forth in O'Hare where heightened 
consideration was afforded due to the missing records), 
aff'd, 168 F.3d 1322 (Fed. Cir. 1998).  

Here, it is significant that the veteran primarily contends 
that he has current pulmonary disability as a result of 
exposure to asbestos in service.  As noted below, exposure to 
asbestos in service is conceded.  The issue is whether there 
is any competent evidence showing that the veteran has a 
pulmonary disorder that can be related to his asbestos 
exposure.  As indicated below, this claim requires a resort 
to conjecture in order to find any link to service.  This 
would almost certainly be true even if the service medical 
records were of record.  In the case of asbestosis, there is 
no convincing showing that the disorder is present and even, 
if present, no convincing showing that it is related to his 
exposure to asbestos in service in view of a yet more lengthy 
exposure to asbestos during his years of private employment.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was accorded VA examinations in March 2000 and September 
2002.  These examinations included CT high resolution scans 
of the chest that seem to rule out asbestosis.  On both 
occasions, the evidence of record was reviewed and on both 
occasions, an opinion favorable to the veteran's claim was 
not entered.  The Board is of the opinion that further 
medical evaluation is unnecessary, despite the heightened 
duty to assist, because it is highly unlikely that an 
examiner would enter an opinion different from those already 
rendered.  It is important to note that the private examiners 
did not render diagnoses attributing any current asbestosis 
to service; rather, they noted that the veteran had findings 
consistent with that diagnosis and a lengthy occupational 
exposure to asbestos.  Any opinion regarding the development 
of pulmonary disease many years following service based on 
exposure to asbestos during 18 months in World War II would 
inevitably be speculative.  The Board concludes that the 
medical evidence has been developed to the fullest extent 
consistent with the law governing the adjudication of the 
issue on appeal.  Certainly, further medical evaluation is 
unlikely to render the disability picture in any greater 
relief than it is already.  The record as a whole 
demonstrates that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  Despite the 
absence of the service medical records, and in view of the 
medical evidence that has been developed in this case, the 
Board finds that there is no further development of 
information within the control of the government that could 
be accomplished that would aid in adjudicating this appeal.  

In so concluding, the Board has considered the veteran's 
recent complaint that he was examined in September 2002 by 
the same physician who examined him in March 2000 and that 
this was contrary to the remand instruction that requested an 
examination by a specialist in pulmonary disorders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Although the same 
examiner conducted the examination as previously, the 
examiner noted in the report that the case had been reviewed 
and discussed with the staff pulmonologist.  It is apparent 
from the report that the examiner's conclusions were based at 
least in part on that discussion.  The Board finds that this 
constituted essential compliance with the remand request and 
that the veteran has not, therefore, been denied any due 
process right or prejudiced in any way by the procedure 
employed by the VA examiner in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran also claimed that the RO had omitted to mention 
that Dr. Evans had been the first physician to diagnose his 
asbestosis.  The record shows that Dr. Bass referred in his 
report in March 1998 to chest x-rays performed in October 
1996 and read by Dr. Evans.  However, as noted below, the CT 
high resolution chest scans subsequently performed 
constituted more specific, and thus more accurate diagnostic 
tools.  The fact that Dr. Evans might have diagnosed 
asbestosis based on a less precise form of diagnostic imaging 
does not control the outcome of this case.  Moreover, there 
is no indication that Dr. Evans or any other physician, VA or 
private, related the asbestosis to the specific inservice 
asbestos exposure.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA to the extent possible, and there 
would be no benefit in developing this case further.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further consideration 
of the claim under the VCAA, poses no prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

The Claim for Service Connection

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service, 38 U.S.C.A. § 1110, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

Although the service medical records were destroyed in the 
1973 fire at the National Personnel Records Center, the 
record is devoid of any evidence of chronic respiratory 
problems until February 1985, when, according to Dr. Reid, 
changes suggesting the presence of bilateral pleural 
asbestosis were seen on chest x-rays.  The veteran maintains 
that he has pulmonary disability as a consequence of exposure 
to asbestos in service, when he served as a diesel mechanic 
repairing diesel powered locomotives, replacing work pistons, 
repairing and adjusting brakes, and replacing defective unit 
assemblies.  The veteran reported that he worked for the 
railroad for 18 months during service.  For purposes of this 
appeal, his exposure to asbestos during service is conceded.  

However, the record also shows that the veteran worked as a 
pipe fitter for a railroad prior to, and for several years 
following service.  From 1949 to 1985, he worked for a 
private company, where he reported that asbestos was used on 
gaskets and pipeline material and that he was given asbestos 
gloves to work with.  

Although Dr. Bass suggested in March 1998 that findings on 
chest x-rays were compatible with moderate asbestosis, he did 
not attribute the asbestosis specifically to service.  
Rather, he noted that the veteran had significant 
occupational exposure to friable asbestos materials "and an 
adequate latency period."  In any case, given the lengthy 
history of civilian exposure and by comparison, the 
relatively brief period of inservice exposure, attributing 
any current asbestosis to the veteran's service would surely 
be an exercise in speculation.  Service connection may not, 
however, be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2002).  See also Davis 
v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus 
between the veteran's inservice radiation exposure and his 
fatal lung cancer years later was speculative at best, even 
where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  

In this case, however, there is the additional problem that 
it has not been shown that the veteran actually has 
asbestosis.  Following a review of the record, the VA 
examiner concluded in September 2002 that the veteran had a 
subjective cough and shortness of breath but that he did not 
have pulmonary disorder that could be attributed to service.  
The examiner noted that the impressions of Dr. Bass and Dr. 
Reid that the veteran had asbestosis were based on a plain 
chest x-ray and not on a CT high resolution chest scan that 
was more specific.  The CT high resolution chest scan 
performed in conjunction with the examination revealed no 
evidence of pulmonary asbestosis; that is, there were no 
pulmonary interstitial changes on the CT scan.  The examiner 
also noted that the high resolution CT scan of April 2000 
revealed only emphysematous changes; no extensive 
interstitial abnormalities were seen.  (The veteran indicated 
on VA examination in March 2000 that he had smoked a pack and 
a half of cigarettes a day from the age of 16 until about 
1983, the year in which he turned 58.  On VA examination in 
September 2002, he indicated that he quit smoking in 1958 
after having smoked a pack and a half for 17 years.)  
Pulmonary function tests in March 2000 were felt to be 
essentially normal.  Although the VA examiner in March 2000 
found that the veteran had bronchitis, he did not attribute 
the bronchitis to service or to any incident in service.  

The Board gives much greater weight to the opinion of the VA 
physician who reviewed the record and has found, partly on 
the basis of more enhanced diagnostic imaging techniques, 
that the veteran does not have asbestosis.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 20-21 (1991) (an opinion relating 
a current disability to service has more probative value when 
it takes into account the records of prior medical treatment 
so that the opinion is a fully informed one); Corry v. 
Derwinski, 3 Vet. App. 231, 234 (1992) (Board has a plausible 
basis to reject a physician's "conjecture" that a 
disability was acquired as a result of service where relevant 
treatment reports dating back a number of years were not 
mentioned by the physician rendering the opinion).  

Although the veteran is competent to provide evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), and cases cited therein.  

Because the presence of asbestosis has not been confirmed and 
because there is no competent evidence attributing any 
current pulmonary disorder to service or to an incident of 
service origin, the Board concludes that the preponderance of 
the evidence is against the claim.  It follows that the claim 
for service connection for a pulmonary disorder, including as 
due to exposure to asbestos, must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  



ORDER

Service connection for a pulmonary disorder, to include as a 
result of exposure to asbestos, is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

